 1
 2
 3
 4
 5
 6                               UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA
 8                                                     ***
 9
       SHANE MICHAEL SANDOVAL,                           Case No. 2:19-cv-00180-RFB-VCF
10
11                                        Plaintiff,
                                                                            ORDER
12           v.

13     DRYBAR HOLDINGS, LLC., et al.,

14                                     Defendants.

15
16          Before the Court for consideration is the Report and Recommendation [ECF No. 37] of the
17   Honorable Cam Ferenbach, United States Magistrate Judge, entered May 3, 2019.
18          A district court “may accept, reject, or modify, in whole or in part, the findings or
19   recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). A party may file specific
20   written objections to the findings and recommendations of a magistrate judge. 28 U.S.C. §
21   636(b)(1); Local Rule IB 3-2(a). When written objections have been filed, the district court is
22   required to “make a de novo determination of those portions of the report or specified proposed
23   findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); see also Local
24   Rule IB 3-2(b). Where a party fails to object, however, a district court is not required to conduct
25   “any review,” de novo or otherwise, of the report and recommendations of a magistrate judge.
26   Thomas v. Arn, 474 U.S. 140, 149 (1985). Pursuant to Local Rule IB 3-2(a), objections were due
27   by May 17, 2019. No objections have been filed. The Court has reviewed the record in this case
28   and concurs with the Magistrate Judge’s recommendations.
 1          IT IS THEREFORE ORDERED that the Amended Report and Recommendation [ECF
 2   No. 37] is ACCEPTED and ADOPTED in full.
 3          IT IS ORDERED that Defendants’ Motion to Strike Plaintiff’s Complaint (ECF No. 25)
 4   is GRANTED WITH LEAVE TO AMEND as to Paragraphs 2 and 20.
 5          IT IS FURTHERORDERED that Defendants’ Motion to Strike Plaintiff’s Complaint
 6   (ECF No. 25) is GRANTED WITH PREJUDICE as to Paragraphs 25 and 29. The following
 7   phrases should be removed from the paragraphs:
 8          Paragraph 25: “was forced to resign (purportedly because she was pregnant)” should be
 9   replaced by “resigned.”
10          Paragraph 29: “Campbell was typically drinking at the shop’s bar most days she was there
11   and even purportedly admitted to other employees she had been reprimanded not to drink on the
12   job” should be removed.
13          IT IS FURTHER ORDERED that, the Court accept this Report and Recommendation,
14   the Court order Plaintiff to file an amended complaint prepared in accordance with this Report
15   and Recommendation within two weeks of the order’s issuance.
16
            DATED: June
                   July 3,
                        11,2019.
                            2019.
17
                                                         _____________________________
18                                                       RICHARD F. BOULWARE, II
19                                                       United States District Judge

20
21
22
23
24
25
26
27
28



                                                   -2-
